Per Curiam. Gary Cloird filed in this court a pro se petition for writ of habeas corpus. We remanded the matter to the trial court for an evidentiary hearing on one jurisdictional question. Cloird v. State, 349 Ark. 33, 768 S.W.3d 813 (2002) (per curiam). After the remand was returned, the petition was denied. Cloird v. State, 352 Ark. 190, 99 S.W.3d 419 (2003). Petitioner Cloird filed a motion to recall the opinion and a second petition for writ of habeas corpus. The motion and petition were denied in per curiam orders issued April 10, 2003. On April 18, 2003, petitioner filed another habeas petition, a motion to recall the opinion, and other related motions, all of which were denied. Cloird v. State, 352 Ark. 190, 99 S.W.3d 419 (2003). On June 9, 2003, petitioner filed the instant motion seeking leave to file a belated petition for rehearing.  The motion to file a belated petition for rehearing is denied. We said in our opinion of May 8, 2003, that no further motions or petitions would be accepted from petitioner pertaining to the jurisdictional question that formed the basis for his petitions for writs of habeas corpus. While the motion to file a belated petition for rehearing goes beyond the jurisdictional question, petitioner has failed to demonstrate that there is any good cause to revisit any specific claim raised in this proceeding. Motion denied. Corbin, J., not participating.